Case 1:18-cv-09221-VM Document 34 Filed 06/10/20 Page 1 of 11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ae ee ee ee ee xX

SAM SAMAAN, :
Plaintiff,

18 Civ. 9221 (VM)
- against - :
: DECISION AND ORDER

CITY OF NEW YORK, et al., :

Defendants. :

ae ee ee ee ee xX

VICTOR MARRERO, United States District Judge.

Plaintiff Sam Samaan (“Samaan”) brings this action
against defendants Robert D’Allessio, James Corral,
Geoffrey Eisele, Matthew Millner, and Leonid Miller
(collectively, the “Individual Defendants”) and the City of
New York (“City”), alleging violations of 42 U.S.C.
Sections 1981 and 1983 and various New York state laws.
(See “Amended Complaint,” Dkt. No. 11.) Now before the
Court is a letter submitted by counsel for the City on
behalf of the Individual Defendants, requesting leave to
file a motion to dismiss the Amended Complaint for
insufficient service of process on the Individual
Defendants. The Court now construes such letter as a motion

to dismiss the Amended Complaint pursuant to Federal Rule

of Civil Procedure 12(b) (5) (“Rule 12(b)(5)”). (See
Case 1:18-cv-09221-VM Document 34 Filed 06/10/20 Page 2 of 11

“Motion,” Dkt. No. 22.) For the reasons set forth below,
the Motion is DENIED.
I. BACKGROUND

The facts relevant to resolution of the Motion arise
primarily from the procedural history of this case. The
City first removed this case to federal court on October 9,
2018, based on Samaan’s inclusion of federal causes of
action. (See Dkt. No. 1.) No counsel entered an appearance
for Individual Defendants at the time of removal, and
Samaan did not file proof of service on ECF upon the City’s
removal. Samaan subsequently filed the Amended Complaint on
December 10, 2018, though he again did not file proof of
service on ECF promptly thereafter. In January of 2019,
Samaan and the City engaged in letter briefing regarding
the City’s proposed motion to dismiss the action for
failure to state a claim. (See Dkt. Nos. 12-13.)

On April 24, 2019, the Court held ae telephone
conference to address the City’s proposed motion to dismiss
for failure to state a claim. (See Dkt. Minute Entry dated
Apr. 24, 2019.) While the Court agreed with the City’s
arguments that 42 U.S.C. Section 1983 has a three year

statute of limitations, the Court indicated that fact alone

 

1 Kapitalforeningen Legernes Invest v. United Techs. Corp., 779 F. App’x
69, 70 (2d Cir. 2019) (Mem.) (affirming district court ruling deeming
exchange of letters as motion to dismiss).

2

 
Case 1:18-cv-09221-VM Document 34 Filed 06/10/20 Page 3 of 11

would not merit dismissal of the action because Samaan
alleged acts of discrimination that occurred as late as
2018. The Court similarly indicated that it was not
persuaded by the City’s other arguments regarding the
failure to state a claim. During this telephone conference,
counsel for the City raised the concern that Samaan did not
sufficiently serve process on the Individual Defendants.
The Court declined to rule on the issue during the
teleconference. Samaan filed proof of service as to all
five of the Individual Defendants on the same day (see Dkt.
Nos. 16-20), and the City filed an answer on its own behalf
on April 30, 2019. (See Dkt. No. 21.)

By letter dated April 29, 2019, counsel for the City
requested leave to file a motion to dismiss the Amended
Complaint as against the Individual Defendants for
insufficient service of process under Rule 12(b)(5). (See
Motion.) The City argued primarily that because Samaan
allegedly served Individual Defendants in November 2018 but
only filed proof of service on April 24, 2019, Samaan
clearly exceeded the twenty days to file proof of service
specified by New York state law. The City added that this
defect was jurisdictional, warranting dismissal. The City

additionally raised three other arguments for dismissal
Case 1:18-cv-09221-VM Document 34 Filed 06/10/20 Page 4 of 11

under Rule 12(b) (5): that Individual Defendants never
received Samaan’s complaint and that the individual who
purportedly received process did not exist; that two of the
Individual Defendants, Robert D’Allessio and James Corral,
did not work at the location where service was effected;
and that Samaan served only his initial complaint on
Individual Defendants, and not the Amended Complaint.

After mediation failed, Samaan opposed the Motion by
way of a status update on March 27, 2020. (See Dkt. No.
29.) Samaan argued that failure to timely file proof of
service is not jurisdictional, but merely a procedural
irregularity that can be corrected by later filing.

On May 7, 2020, the City responded to the Court’s
request for a status update and reiterated by reference its
position as set forth in the Motion. (See Dkt. No. 31.)

Samaan replied in further opposition to the Motion on
May 12, 2020, reiterating his arguments regarding the
twenty-day limit for filing proof of service and adding
that Individual Defendants’ other arguments regarding the
sufficiency of service were too conclusory to overturn the
presumption of validity accorded to affidavits of service.

(See Dkt. No. 33.)
Case 1:18-cv-09221-VM Document 34 Filed 06/10/20 Page 5 of 11

II. LEGAL STANDARDS

A. SERVICE OF PROCESS

 

Rule 12(b)(5) allows a court to dismiss a complaint

“

for “insufficient service of process. Service of process
is in turn governed by Federal Rule of Civil Procedure 4
(“Rule 4%). Rule 4(e) provides in relevant part that an
individual “may be served in a judicial district of the
United States by . . . following state law for serving a
summons in an action brought in courts of general
jurisdiction in the state where the district court is
located or where service is made.”

Samaan purported to serve process pursuant to New York
C.P.L.R. Section 308(2) (“Section 308(2)”), which provides
in relevant part for service “by delivering the summons
within the state to a person of suitable age and discretion
at the actual place of business.” The statute also
specifies that “proof of such service shall be filed with
the clerk of the court designated in the summons within

twenty days of . . . such delivery.” Section 308(2).

B. JUDICIAL ACTION UPON INSUFFICIENT SERVICE OF PROCESS

 

Rule 4(m) provides that “[i]f a defendant is not
served within 90 days after the complaint is filed, the

court . . . must dismiss the action without prejudice
Case 1:18-cv-09221-VM Document 34 Filed 06/10/20 Page 6 of 11

against that defendant or order that service be made within
a specified time.” Rule 4 is “to be construed liberally to
further the purpose of finding personal jurisdiction in
cases in which the party has received actual notice,” and
it disfavors dismissal if “it appears that proper service

may still be obtained.” Romandette v. Weetabix Co., 807

 

F.2d 309, 311 (2d Cir. 1986) (internal quotation marks and
emphasis omitted).
III. DISCUSSION

The parties’ main dispute regards Samaan’s failure to
file proof of service within the twenty-day timeframe
specified by Section 308(2); while Individual Defendants
claim this defect is jurisdictional and warrants dismissal,
Samaan claims that it is a procedural irregularity that may
be cured. The New York Court of Appeals does not appear to
have definitively resolved this dispute, and federal courts

in New York have split on the issue. Compare Pope v. Rice,

 

No. 04 Civ. 4171, 2005 WL 613085, at *14 (S.D.N.Y. Mar. 14,

2005) (citing Roth v. Syracuse Housing Auth., No. 2001-

 

5404, 2002 WL 31962630, at *12 (N.Y. Sup. Ct. July 17,
2002) for the proposition that the language of Section

308(2) “confers jurisdictional import”) with Leung v. N.Y.

 

Univ., No. O08 Civ. 5150, 2016 WL 1084141, at *8 n.8
Case 1:18-cv-09221-VM Document 34 Filed 06/10/20 Page 7 of 11

(S.D.N.Y. Mar. 17, 2016) (finding that failure to file
proper proof of service under Section 308(2) is a
procedural irregularity).

The Court is persuaded that Samaan’s interpretation is
the better one. The most recent case law on the subject
reflects the Appellate Division of the New York Supreme
Court’s consistently repeated observation that “[t]he
failure to file proof of service [under Section 308] is a
procedural irregularity, not a jurisdictional defect, that
may be cured by motion or sua sponte by the court in its

discretion pursuant to C.P.L.R. 2004.” Khan v. Hernandez,

 

996 N.Y.S.2d 667, 668 (N.Y. App. Div. 2d Dep’t 2014); see

also, e.g., Deb v. Hayut, 97 N.Y.S.3d 662, 663-64 (N.Y.

 

App. Div. 2d Dep’t 2019); Zheleznyak v. Gordon & Gordon,

 

P.C., 105 N.Y.S.3d 890, 891 (N.Y. App. Div. 2d Dep’t 2019);

see also Michalski v. Home Depot, Inc., 225 F.3d 113, 116

 

(2d Cir. 2000) (instructing that decisions of New York
State’s Appellate Division are “helpful indicators” of how
the New York Court of Appeals would rule and consequently
merit proper regard). Because Samaan filed proof of service
as to all five of the Individual Defendants on the same day

that counsel raised the issue by teleconference before this
Case 1:18-cv-09221-VM Document 34 Filed 06/10/20 Page 8 of 11

Court, the Court concludes that dismissal of the Amended
Complaint on this basis would not be appropriate.

The other grounds pressed by the Individual Defendants
do not warrant dismissal, either. Individual Defendants
claim that they did not receive the complaint and that the
individual described in Samaan’s affidavits of service was
not an employee at the location where process was served,
but their claims are alleged in too conclusory a fashion to
rebut the presumption of validity that attaches to

affidavits of service. See LaSalle Bank N.A. v. Calle, 61

 

N.Y.S.3d 104, 105 (N.Y. App. Div. 2d Dep’t 2017). “The mere
denial of receipt of the summons and complaint, without
factual detail, is insufficient” to rebut the presumption,
as is a defendant’s “bare statement in an affidavit that he
did not know the person of suitable age and discretion
described in the affidavit of service.” Id. at 105-06.’

The strongest ground for dismissal advanced by
Individual Defendants is that neither Robert D’Allessio nor
James Corral was employed by the City department where

Samaan served process, such that Samaan did not serve those

 

2 The Court recognizes that Individual Defendants might be able to
challenge the presumption of validity that attaches to affidavits of
service if they presented a sworn, specific, and detailed contradiction
of the allegations contained in the affidavits of service. See HMC
Assets, LLC v. Dhanani, 102 N.Y.S.3d 655, 657 (N.Y. App. Div. 2d Dep’t
2019). However, the Court would nevertheless decline to dismiss the
Amended Complaint for the reasons discussed further below.

8

 

 
Case 1:18-cv-09221-VM Document 34 Filed 06/10/20 Page 9 of 11

particular defendants at their “actual place of business.”
See Section 308(2). Case law suggests that Samaan’s service
may thus be defective at least as to these two defendants.
See, e.g., Leung, 2016 WL 1084141, at *5-8.

Even if Samaan’s service was defective as to any of the
Individual Defendants, though, the Court would nonetheless
deny the Motion in its discretion. There are several
reasons favoring denial of the Motion. First, “it appears
that proper service may still be obtained”; because the
statute of limitations on Samaan’s federal claims will run
into 2021, he could readily refile suit against the
Individual Defendants upon dismissal without prejudice.
Romandette, 807 F.2d at 311. Second, Individual Defendants
have actual notice of the suit, and they would not suffer
substantial prejudice from an extension of time given the
early procedural posture of the case and Samaan’s ability
to properly serve them regardless. And even if Samaan
refiled his case against Individual Defendants in state
court, the City would nevertheless remain in this action
and thus occasion duplicative litigation. Finally, any
procedural defects on Samaan’s part appear justifiably
excusable under the circumstances, considering that Samaan

promptly cured one such defect by filing proof of service
Case 1:18-cv-09221-VM Document 34 Filed 06/10/20 Page 10 of 11

shortly after the teleconference where counsel for the City
raised the possibility of insufficient service.

The Court will accordingly deny the Motion and instead
order that defendants Geoffrey Eisele, Matthew Millner, and
Leonid Miller answer the Amended Complaint within thirty
days of the entry of this Order. See Khan, 996 N.Y.S.2d at
668. The Court will further direct Samaan to serve the
Amended Complaint on defendants Robert D’Allessio and James

Corral and file proof of service within thirty days of the

entry of this Order. See Ting Qiu Qiu v. Shanghai Cuisine,

 

Inc., No. 18 Civ. 5448, 2020 WL 2115409, at *4 (S.D.N.Y.
May 4, 2020).
IV. ORDER

For the reasons discussed above, it is hereby

ORDERED that the motion so deemed by the Court as
filed by defendants Robert D’Allessio, James Corral,
Geoffrey Eisele, Matthew Millner, and Leonid Miller to
dismiss (Dkt. No. 22) the Amended Complaint of plaintiff
Sam Samaan (“Samaan’”) (Dkt. No. 11) pursuant to Rule
12(b) (5) of the Federal Rules of Civil Procedure is DENIED.
It is further

ORDERED that defendants Geoffrey Eisele, Matthew

Millner, and Leonid Miller answer the Amended Complaint

10
Case 1:18-cv-09221-VM Document 34 Filed 06/10/20 Page 11 of 11

within thirty days of the entry of this Order; and it is
further

ORDERED that Samaan serve the Amended Complaint on
defendants Robert D’Allessio and James Corral, and file
proof of such service, within thirty days of the entry of
this Order; and it is further

ORDERED that defendants Robert D’Allessio and James
Corral answer the Amended Complaint within thirty days

after corrected service by Samaan.

SO ORDERED.

Dated: New York, New York
10 June 2020

  

 

   

Victor Marrero
U.S. Ded:

11
